Electronically Filed
                                                    Supreme Court
                                                    SCWC-12-0000070
                                                    06-APR-2018
                                                    10:05 AM




              SCWC-12-0000758 and SCWC-12-0000070

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


 KE KAILANI PARTNERS, LLC, a Hawaii limited liability company,
                Respondent/Plaintiffs-Appellees,

                              vs.

          KE KAILANI DEVELOPMENT LLC, a Hawaii limited
     liability company and MICHAEL J. FUCHS, Individually,
               Petitioners/Defendants-Appellants,

                              and

     DIRECTOR OF FINANCE, REAL PROPERTY DIVISION, COUNTY
 OF HAWAII; KE KAILANI COMMUNITY ASSOCIATION; THE ASSOCIATION
 OF VILLA OWNERS OF KE KAILANI; MAUNA LANI RESORT ASSOCIATION,
               Respondents/Defendants-Appellees.

----------------------------------------------------------------

          KE KAILANI DEVELOPMENT LLC, a Hawaii limited
     liability company and MICHAEL J. FUCHS, individually,
            Respondents/Counterclaimants-Appellants,

                              vs.

     BANK OF HAWAII, as agent for itself and for CENTRAL
      PACIFIC BANK and FINANCE FACTORS, LIMITED; BANK OF
    HAWAII; CENTRAL PACIFIC BANK; FINANCE FACTORS, LIMITED,
        Respondents/Counterclaim Defendants-Appellees.

----------------------------------------------------------------
    KE KAILANI DEVELOPMENT LLC, a Hawaii limited liability
          company and MICHAEL J. FUCHS, individually,
         Respondents/Third-Party Plaintiffs-Appellants,

                              vs.

       MARY MILES MORRISON, Trustee under the Mary Miles
              Morrison Trust dated October 2, 1986,
           Respondent/Third-Party Defendant-Appellee,

                              and

 ASSOCIATION OF VILLA OWNERS OF KE KAILANI; KE KAILANI COMMUNITY
      ASSOCIATION; BENJAMIN R. JACOBSON; ROBERT BATINOVICH;
STEPHEN B. and SUSAN L. METTER; HARRY and BRENDA MITTELMAN; UTALY,
    LLC; GORDON E. and BETTY I. MOORE, Trustees; ROY and ROSANN
  TANAKA; MICHAEL G. and LINDA E. MUHONEN; MICHAEL O. HALE; BARRY
  and CAROLYN SHAMES, Trustees; KATONAH DEVELOPMENT LLC; DAVID R.
           and HE GIN RUCH; NORTHERN TRUST CORPORATION;
 BANK OF HAWAII, as agent for itself and for CENTRAL PACIFIC BANK
   and FINANCE FACTORS, LIMITED; BANK OF HAWAII; CENTRAL PACIFIC
BANK; FINANCE FACTORS, LIMITED; DISPUTE PREVENTION AND RESOLUTION,
       Respondents/Third-Party Nominal Defendants-Appellees.

----------------------------------------------------------------

     KE KAILANI DEVELOPMENT LLC, a Hawaii limited liability
           company and MICHAEL J. FUCHS, individually,
        Respondents/Fourth-Party Plaintiffs-Appellants,

                               vs.

       MARY MILES MORRISON, Trustee; BENJAMIN R. JACOBSON;
 NORTHERN TRUST CORPORATION; BANK OF HAWAII, as agent for itself
   and for CENTRAL PACIFIC BANK and FINANCE FACTORS, LIMITED;
 BANK OF HAWAII; CENTRAL PACIFIC BANK; FINANCE FACTORS, LIMITED,
          Respondents/Fourth-Party Defendants-Appellees,

                               and

 ASSOCIATION OF VILLA OWNERS OF KE KAILANI; KE KAILANI COMMUNITY
ASSOCIATION; BENJAMIN R. JACOBSON; STEPHEN B. and SUSAN L. METTER;
  HARRY and BRENDA MITTELMAN; UTALY, LLC; GORDON E. and BETTY I.
 MOORE, Trustees; ROY and ROSANN TANAKA; MICHAEL G. and LINDA E.
   MUHONEN; MICHAEL O. HALE; BARRY and CAROLYN SHAMES, Trustees;
        KATONAH DEVELOPMENT LLC; DAVID R. and HE GIN RUCH,
      Respondents/Fourth-Party Nominal Defendants-Appellees.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
    (CAAP-12-0000070; CAAP-12-0000758; CIVIL NO. 09-1-2523-10)

                                2
        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Nakayama, Acting C.J., McKenna, Pollack, and Wilson, JJ., and
    Circuit Judge Kim, in place of Recktenwald, C.J., recused)

          The application for writ of certiorari, filed on

February 12, 2018, is hereby rejected.

          DATED:   Honolulu, Hawai#i, April 6, 2018.

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack

                                     /s/ Michael D. Wilson

                                     /s/ Glenn J. Kim




                                 3